                    Case 1:20-mj-01234-UA Document 19 Filed 03/23/21 Page 1 of 1

                DISMISSAL of COMPLAINT or REMOVAL PROCEEDINGS
                                                      United States District Court
                                                     Southern District of New York




Mag. Dkt. No. 20-MJ-1234                                                         Date   03/22/2021
     USAO No. 2020R00145

The Government respectfully requests the Court to dismiss without prejudice the

 ✔      Complaint                  Removal Proceedings in


United States v.      Deziree Diaz

The Complaint/Rule 40 Affidavit was filed on                  02-03-20

      U.S. Marshals please withdraw warrant




                                                                          ASSIST ANT UNIT ED ST AT ES AT T ORNEY
                                                                            (handwritten or digital signature)


                                                                   Andrew Rohrbach
                                                                            (print name if signature handwritten)
SO

ORDERED:

DAT E: 3/23/21

                                                                          UNIT ED ST AT ES MAGIST RAT E J UDGE




Distribution: Court; U.S. Marshals; Pretrial Services; AUSA                                                      2020.07.13
